Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6-7, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar (US: 20070094439) in view of  Hiew (US 20090190277) and further in view of Examiner’s Official Notice (EON). 
With regard claim 1, Kumar disclosed A removable bootable drive (RBD) device (abstract; fig 1-9) comprising: an RBD housing (RBD housing shown in fig 1-3); a quick-insertion guide formed in the RBD housing (at least 102 and/or associated structure allow for the device to be inserted and stayed on the target housing; Examiner consider a quick-insertion guide); a robust RBD interface coupled to the RBD housing (the interface on or inside 102 for interfacing to the computer); a storage device coupled to the robust RBD interface (paragraph [7]-[15]; fig 2-4), wherein the storage device has boot software and operating system software stored thereon (fig 4-9; paragraph [7]-[12]); wherein, in operation, the device provides a useful grip (at least fig 1-2) for an entity performing a task of mating the quick-insertion guide with a corresponding portion of a small form factor (SFF) device (at least fig 1) to facilitate operationally coupling the robust RBD interface with a corresponding power and data interface of the SFF device (fig 4-9; paragraph [7]-[12]), wherein, when the SFF device and RBD device are operationally combined to form an SFF computing device, the SFF computing device is bootable using the boot software and the SFF computing device operates in accordance with the operating system software (fig 4-9; paragraph [7]-[12]).
Kumar lacks teaching: a finger grip coupled to the RBD housing.
Hiew teaches a RBD comprising: a finger grip coupled to the RBD housing (examiner consider any projection/structure on the housing allowed user’s finger to grip is a finger grip; at least 193; and/or other structure can be gripped by a user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (above discussed tab) and modify to previous discussed structure so as to further allow better protect the device for the modified structure and/or allow user to easily handle the device. 
Kumar in view of Hiew disclosed all the subject matter except for the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SATA) drive.
Examiner took official notice (EON) that this feature (the storage device includes an M Dot Two (M.2) drive or a Serial AT Attachment (SAT A) drive) is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further support the standard or reduce the cost by using the known standard for the modified structure. (admitted prior art as discussed in the previous office action, MPEP 2144.03)

With regard claim 2, modified Kumar further disclosed the storage device includes a solid state drive (SSD) (paragraph [34]-[42]).
With regard claim 3, modified Kumar further disclosed the storage device includes an internal drive enclosed within the RBD housing (at least fig 2-6).
With regard claim 5, modified Kumar further disclosed the robust RBD interface is formed of a sturdy material (at least fig 2; Examiner consider the interface allow user to use it more than one time which is a sturdy material).
With regard claim 7, modified Kumar further disclosed a first end of the RBD housing is narrower than a second end of the RBD housing to form a chamfered housing (at least fig 2).
With regard claim 10, modified Kumar further disclosed the quick-insertion guide includes a quick- insertion groove or a protrusion (at least fig 2, at least a protrusion; and/or groove to receive the connect structure).
With regard claim 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate.
Examiner took official notice (EON) that the feature (the robust RBD interface is formed of polymethyl methacrylate (PMMA), polycarbonate, or modified PMMA or polycarbonate) is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the cost by using the known materials for the modified structure. (admitted prior art as discussed in the previous office action, MPEP 2144.03)
With regard claim 9, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a Radio Frequency Identifier (RFID) chip or a radio opaque identifier.
Examiner took official notice (EON) that this feature (a Radio Frequency Identifier (RFID) chip or a radio opaque identifier) is well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide RFID to determine/sensor the modified structure. (admitted prior art as discussed in the previous office action, MPEP 2144.03)


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The MPEP further states: "Official notice without documentary evidence to support an examiner's conclusion is permissible only in some circumstances ... It would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known. For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art. In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21." MPEP § 2144.03(A)).” (pages 7 to the end).
Examiner’s Answer: Examiner respectfully disagrees and notes that: 
As discussed in the previous office action (4/29/21), all the limitations are Applicant admitted prior art (see MPEP 2144.03).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841